Exhibit 10.1

 

 

AMENDMENT FOUR TO SECOND AMENDED AND RESTATED

AGENTED CREDIT AGREEMENT

 

This Amendment Four to Second Amended and Restated Agented Credit Agreement
(this "Amendment") is dated effective July 31, 2009 (the "Effective Date"),
among ORCHIDS PAPER PRODUCTS COMPANY, a Delaware corporation (the "Borrower"),
and BANK OF OKLAHOMA, N.A. and COMMERCE BANK, N.A. (individually a "Bank" and
collectively, the "Banks"), and BANK OF OKLAHOMA, N.A., as agent for the Banks
(in such capacity, the "Agent").

 

RECITALS

 

A.       Reference is made to the Second Amended and Restated Agented Credit
Agreement dated April 9, 2007, by and among inter alia the Borrower, the Banks
and the Agent, as amended October 25, 2007, March 6, 2008, and November 5, 2008
(as amended, the "Credit Agreement"), pursuant to which the Banks and BANCFIRST
established in favor of the Borrower (i) an $8,000,000 revolving line of credit,
(ii) a term loan facility in the original principal amount of $10,000,000, (iii)
a term loan facility in the original principal amount of $16,500,000, and (iv)
an advancing construction loan in the maximum principal amount of $4,000,000.
Terms used herein shall have the meanings given in the Credit Agreement, unless
otherwise defined herein.

 

B.       The Borrower has requested, among other things, that the Banks (i)
establish an additional advancing construction term loan in the principal amount
of $6,720,000, (ii) extend the availability and maturity of the Revolving Line,
and (iii) amend the annual limitation on capital expenditures set forth in
Section 10.4 of the Credit Agreement.

 

C.      The Banks have agreed to the Borrower's requests, subject to the terms
and conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties agree as
follows:

 

1.          ADDITIONAL ADVANCING CONSTRUCTION LOAN.

 

1.1      Agreement to Establish Additional Advancing Construction Loan Facility.
The Banks agree to establish a new advancing construction loan facility
("Construction Loan #2”) in the maximum principal amount of $6,720,000 to
finance the Borrower's construction of a new 270,000 square foot distribution
center (the "Distribution Facility") on a 20-acre site adjacent to the existing
Mortgaged Property. Subject to the terms and conditions set forth in this
Amendment, and provided that no Event of Default has occurred and is continuing
of the date of any requested Advance, each Bank agrees to make Advances under
Construction Loan #2 from time to time on or before August 15, 2010 (the
"Construction Loan #2 Completion Date"), up to such Bank's Pro Rata Share

 

--------------------------------------------------------------------------------

of the lowest of the following: (i) eighty percent (80%) of the costs for
construction of the Distribution Facility; (ii) eighty percent (80%) of the
post-construction appraised value of the Distribution Facility (land and
improvements); or (iii) the sum of $6,720,000. Notwithstanding the foregoing,
the Banks shall not make any Advances under Construction Loan #2 until the
Borrower has obtained the final Advances under the Construction Loan, satisfied
all requirements of the Credit Agreement with respect to completion of
construction of the Improvements, and delivered to the Agent the Certificate of
Completion required by Section 5.5 of the Credit Agreement.

 

1.2      Definitions.

 

1.2.1   Terms Used in This Amendment. When used in this Amendment with respect
to Construction Loan #2, the following terms have the meanings indicated below:

 

"Additional Land" means the real property described on Schedule "1" attached
hereto.

 

"Additional Mortgage" means the Mortgage, Assignment of Rents and Leases,
Security Agreement and Financing Statement, in substantially the form of Exhibit
B attached hereto, to be executed by the Borrower in favor of the Agent, for the
benefit of the Banks, covering the Additional Mortgaged Property.

 

"Additional Mortgaged Property" means the Additional Land, the Distribution
Facility and all other improvements constructed on the Additional Land.

 

"Construction Contract" means the Standard Form of Agreement Between Owner and
Design-Builder (AIA Document A141-2004) to be entered into between the Borrower
and the Contractor regarding the construction of the Distribution Facility
pursuant to the Plans.

 

"Construction Notes #2" means the promissory notes, each in substantially the
form of Exhibit A attached hereto to be executed by the Borrower payable to the
respective Banks to evidence the Advances made by them under Construction Loan
#2.

 

"Contractor" means Brewer Construction Company of Eastern Oklahoma, Inc., or
another contractor selected by the Borrower and reasonably acceptable to the
Agent.

 

"Plans" means the final working drawings and specifications for the construction
of the Distribution Facility prepared by the Contractor and approved by the
Borrower, the Agent and any necessary Governmental Authority.

 

2

 



--------------------------------------------------------------------------------

 

"Project Budget" means a budget or cost schedule prepared by the Borrower, in
form and content satisfactory to the Agent, specifying the cost by item of: (a)
all labor, materials and services necessary for completion of the Improvements
in accordance with the Plans and all Governmental Requirements; and (b) all
other expenses anticipated by the Borrower incident to Construction Loan #2 and
construction of the Distribution Facility, and estimating the dates on which the
Borrower contemplates requesting Advances hereunder for such costs and expenses.

 

1.2.2   Terms Defined in Credit Agreement. The definitions of the following
terms used in the Credit Agreement are hereby amended and modified as follows:

 

(a)       The definition of the term "Advance" is amended to include any cash
advance made by the Banks under Construction Loan #2.

 

(b)       The definition of the term "Loan" is amended to include advances made
under Construction Loan #2.

 

(c)       The definition of the term "Notes" is amended to include the
Construction Notes #2.

 

(d)       Unless the context otherwise expressly requires, all references in the
Credit Agreement to the "Mortgage" shall be deemed to include a reference to the
Additional Mortgage, and all references to the "Mortgaged Property" shall be
deemed to include a reference to the Additional Mortgaged Property.

 

(e)       The definition of the term "Obligations" is expanded to include all
indebtedness of the Borrower to the Banks and the Agent arising out of or
related to this Amendment, Construction Loan #2 and the Construction Notes #2
(it being the intent of the parties that the term "Obligations" will at all
times include all liabilities, obligations and indebtedness of the Borrower to
the Banks or the Agent, including future advances, whether or not specifically
mentioned in the definition of such term).

 

1.3      Use of Proceeds. Advances under Construction Loan #2 shall be used
solely for the purposes of paying the items specified in the Project Budget,
including payment for the acquisition of the Additional Land, payments to the
Contractor, subcontractors, mechanics, materialmen and suppliers pursuant to the
terms of the Construction Contract and other contracts for construction of the
Distribution Facility, payments for services performed and materials purchased
for and either incorporated into the Distribution Facility or stored on the
Additional Land for later incorporation, payments (or reimbursements) to the
Agent for expenses incurred pursuant to the

 

3

 



--------------------------------------------------------------------------------

administration of Construction Loan #2, and payment of other costs and expenses
(reasonably acceptable to the Agent) which are incidental or related to the
costs of completing the Distribution Facility.

 

1.4      Disbursement Procedure. Advances under Construction Loan #2 will be
made in accordance with the following disbursement procedures (in addition to
the conditions precedent set forth elsewhere in this Amendment and in the Credit
Agreement):

 

1.4.1   Request for Advance. The Borrower shall deliver to the Agent an Advance
Request at least two (2) Business Days before the requested date of
disbursement. Advances under Construction Loan #2 may not be requested more
often than monthly. No Advance may be requested which would cause the aggregate
amount of disbursements made under the Construction Notes #2 to exceed eighty
percent (80%) of the aggregate amount expended for construction of the
Distribution Facility up to the date of such Advance. If requested by the Agent,
each Advance Request shall be accompanied by (i) billing statements, vouchers
and invoices, in form and content satisfactory to the Agent, with regard to
items that are the subject of the Advance Request, and/or (ii) appropriate
waivers of lien rights, in form and content satisfactory to the Agent and its
legal counsel, executed and acknowledged by all contractors, subcontractors,
laborers and materialmen who have furnished labor or materials relating to the
Distribution Facility. The Agent shall promptly notify each Bank of each such
notice. Not later than 2:00 p.m. on the date such Advance is requested to be
made (but subject to the Borrower's satisfaction of all conditions precedent to
the making of such Advance), each Bank will make available to the Agent, at the
Agent's Principal Office in immediately available funds, such Bank's Pro Rata
Share of the amount of the requested Advance. After the Agent's receipt of such
funds, and upon fulfillment of the applicable conditions, the Agent will make
such Advance available to the Borrower as set forth in Section 1.4.3 below.

 

1.4.2   Agent's Inspection. If for any reason the Agent deems it necessary to
cause the Distribution Facility to be examined by a representative of the Agent
prior to making any requested Advance, the Agent shall have a reasonable time
within which to do so, and the Borrower shall reimburse the Agent for all
out-of-pocket expenses reasonably by the Agent in conducting such inspection.
The Banks shall not be required to make any Advance until such inspection has
been made and is satisfactory to the Agent.

 

1.4.3   Disbursements. The Agent shall, on the date the requested Advance is to
be made or as soon thereafter as all conditions precedent to such Advance have
been satisfactorily met, credit the amount of such Advance to the Borrower's
primary operating account maintained with the Agent. Notwithstanding the
foregoing disbursement procedure, if an Event of Default occurs hereunder or
under the terms of any of the Loan Documents, the Agent may, with the approval
of the Banks, until such Event of Default is cured or for so

 

4

 



--------------------------------------------------------------------------------

long as required hereunder, make all disbursements to a title company escrow
account, and such title company will draw checks on such account for payment of
the items approved by the Agent. Any expense incurred because of a disbursement
through a controlled title company escrow account shall be paid by the Borrower.

 

1.4.4   Compliance with Project Budget; Cost Overruns. All Advances made under
Construction Loan #2 shall be made in accordance with the Project Budget. Any
increase in the Project Budget or projected cost of construction which, when
added to all previous increases, would cause the aggregate increases to exceed
five (5%) of the original cost of construction shown in the Project Budget, must
be approved by the Agent prior to implementation or incorporation into
construction of the Distribution Facility. In the event the Agent determines at
any time, in its reasonable judgment, that the total cost of completing the
Distribution Facility free of liens and encumbrances, other than those in favor
of the Agent contemplated hereby, will exceed the undisbursed balance of
Construction Loan #2, the Agent may require further security for the payment of
the Construction Notes #2 by (i) requiring the Borrower to grant the Agent
additional collateral, satisfactory to the Agent, and/or (ii) requiring the
Borrower to make cash deposits with the Agent sufficient in amount to cover such
estimated excess cost of completing the Distribution Facility, which cash
deposits will be disbursed on a first-out basis prior to further Advances by the
Banks under Construction Loan #2.

 

1.4.5   Waivers. If requested, partial lien waivers must be delivered to the
Agent within five (5) Business Days following each Advance for the amount of
work completed and paid for as of the date of billing on which the latest
Advance was based, and general lien waivers must be delivered to the Agent upon
the disbursement of the final Advance and, if requested by the Agent, such
waivers shall be accompanied by an indemnity agreement or affidavit of payment
from the Borrower and the Contractor in favor of the Agent, in form and content
satisfactory to the Agent, regarding discharge or prevention of any mechanics'
or materialmen's lien(s).

 

1.4.6   Construction Loan #2 Completion Date. Notwithstanding anything contained
herein to the contrary, the Banks shall have no obligation to advance funds
under Construction Loan #2 after the Construction Loan #2 Completion Date.

 

1.5      Construction Notes #2. The Borrower shall make, execute and deliver the
Construction Notes #2 payable to the order of the respective Banks in order to
evidence all Advances from time to time made and outstanding under Construction
Loan #2 and interest accrued thereon. Notwithstanding the principal amount
stated on the face of each Construction Note #2, the actual principal amount due
from the Borrower on account of each Construction Note #2 will be the sum of all
amounts advanced against such Note, less all principal payments actually
received in collected funds. Each

 

5

 



--------------------------------------------------------------------------------

disbursement made against a Construction Note #2 and each principal payment
thereon will be recorded by the applicable Bank in its books and records, and
the unpaid principal balance so recorded will be deemed presumptive evidence of
the principal amount owing thereon.

 

1.5.     Interest. The unpaid principal amount from time to time outstanding
under each Construction Note #2 will bear interest at the rate or rates and
payable in the manner set forth therein.

 

1.6      Required Payments; Maturity.

 

1.6.1 Interest Only Period. Interest only on the unpaid principal balance of
each Construction Note #2 shall be due and payable on the last day of each
calendar month commencing August 31, 2009, and continuing through and including
July 31, 2010.

 

1.6.2   Principal and Interest Installments Prior to Maturity. Beginning August
31, 2010, and continuing on the last day of each calendar month thereafter
through and including June 30, 2016, the Construction Notes #2 will be payable
as to principal and interest in seventy-one (71) consecutive equal (level)
installments, with each scheduled installment being an amount which would fully
amortize the aggregate principal balance of the Construction Notes #2
outstanding as of the Construction Loan #2 Completion Date, together with
interest thereon at the initial Note Rate over an assumed 15-year amortization
period. The required monthly installment amount on the Construction Notes #2
shall be re-determined on an annual basis (effective with the installment
payment due on August 31 of each year) to an amount which would fully amortize
the remaining aggregate principal balances of the Construction Notes #2,
together with interest thereon, over the remainder of the assumed amortization
period at the Note Rate in effect as of the re-determination date.

 

1.6.3   Maturity. The entire unpaid principal balance of each Construction Note
#2, together with all unpaid interest accrued thereon, will be due and payable
on July 31, 2016.

 

1.6.4   Application of Payments. Each required installment payment on the
Construction Notes #2 shall be applied, when received in good funds, first to
the unpaid interest accrued thereon and then to the principal balances thereof.

 

1.7     Prepayment. The Borrower may at any time and from time to time prepay
the outstanding principal balance of the Construction Notes #2, in whole or in
part, subject to Section 2.13 of the Credit Agreement. Amounts voluntarily
prepaid on the Construction Notes #2 shall be applied to the unpaid principal
installments thereof in inverse order of maturity. Amounts prepaid on the
Construction Notes #2 may not be reborrowed.

 

6

 



--------------------------------------------------------------------------------

1.8     Completion. The Borrower covenants and agrees that: (a) it will complete
construction of the Distribution Facility on or before Construction Loan #2
Completion Date in accordance with the Plans and within the Project Budget; (b)
within fifteen (15) days following completion of construction of the
Distribution Facility, it will deliver to the Agent a certificate of completion,
in form and content satisfactory to the Agent, signed by the Borrower and the
Contractor, certifying that the Distribution Facility has been completed in
accordance with the Plans; and (c) if the Agent determines it to be reasonably
necessary or advisable, it will deliver a post-completion survey prepared by and
certified to the Banks by a licensed civil engineer or surveyor satisfactory to
the Agent, which survey shall show the location of the completed Distribution
Facility and otherwise be in form reasonably satisfactory to the Agent.

 

1.9     Appraisal. Following completion of construction of the Distribution
Facility, the Agent shall obtain an independent "as built" appraisal of the
Additional Mortgaged Property prepared by an MAI appraiser selected and approved
by the Agent's appraisal committee. Such appraisal shall conform to the
standards for appraisals applicable to national banks. The Borrower agrees to
pay or reimburse the Agent for the costs of such appraisal.

 

1.10  Collateral; Mortgaged Property. The Borrower confirms that all of the
Obligations, including the Advances to be made under Construction Loan #2, are
intended to be secured by all of the Collateral. All Loan Documents previously
executed by the Borrower are hereby amended to reflect that the obligations
secured thereby include all amounts from time to time included in the
Obligations. The Borrower agrees to execute and deliver an amendment to the
Mortgage (the "Mortgage Amendment") in order to reflect that the indebtedness
secured thereby includes the Revolving Line, the Term Loan A, the Term Loan B,
the Construction Loan and Construction Loan #2.

 

2.          EXTENSION OF REVOLVING LINE.

 

2.1     Termination Date. Subject to the terms and conditions set forth in this
Amendment, the availability of the Revolving Line is hereby extended to April 9,
2011. Accordingly, the definition of the term "Termination Date" set forth in
Section 1.98 of the Credit Agreement is amended in its entirety to read as
follows:

 

1.98      "Termination Date" means April 9, 2011.

 

2.2     Replacement Line Notes. The Borrower agrees to make, execute and deliver
to each Bank a substitute promissory note (each, a "Replacement Line Note") in
renewal, extension and replacement of, but not in satisfaction or novation of,
the existing Line Notes. From and after the Effective Date, all references in
the Credit Agreement or any other Loan Documents to the "Line Notes" shall
include, as applicable, the Replacement Line Notes, together with any and all
renewals, extensions or replacements thereof, amendments or modifications
thereto or substitutions therefor.

3.          ADJUSTMENTS TO PRICING. As of the Effective Date:

 

7

 



--------------------------------------------------------------------------------

3.1      Daily Floating LIBOR Rate. The following definitions of the term
"Adjusted Daily Floating LIBOR Rate," "Daily Floating LIBOR Rate" and "Daily
Floating LIBOR Rate Loan" are added to Section 1 of the Credit Agreement, to be
incorporated therein in alphabetical order:

"Adjusted Daily Floating LIBOR Rate" means, for any day, the higher of (i) the
Daily Floating LIBOR Rate for such day plus the LIBOR Margin, or (ii) 3.50% per
annum.

"Daily Floating LIBOR Rate" means, for any day, the British Bankers' Association
LIBOR rate for a period of one month for deposits in U.S. dollars as reported on
the Reuters Screen LIBOR01 Page (or on any successor or substitute page) as of
11:00 a.m. (London time) on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that if such LIBOR rate is not
available on any day or ceases to be published, then the Daily Floating LIBOR
Rate shall be otherwise independently determined by the Agent from an alternate,
substantially similar independent source available to the Agent or shall be
calculated by the Agent by a substantially similar methodology as that
theretofore used to determine such rate.

"Daily Floating LIBOR Rate Loan" means any Loan when and to the extent that the
interest rate therefore is determined by reference to the Daily Floating LIBOR
Rate.

3.2     Deletion of Prime Rate Option and Substitution of Daily Floating LIBOR.
The definitions of the term "Prime Rate" and "Prime Rate Margin" appearing in
Sections 1.78 and 1.79, respectively, of the Credit Agreement are deleted in
their entirety. From and after the Effective Date, (i) each reference to the
"Prime Rate" appearing in the Credit Agreement or any Note shall be deemed a
reference to the Daily Floating LIBOR Rate, (ii) each reference to the "Adjusted
Prime Rate" appearing in the Credit Agreement or any Note shall be deemed a
reference to the Adjusted Daily Floating LIBOR Rate, and (iii) each reference to
a "Prime Rate Loan" shall be deemed a reference to a Daily Floating LIBOR Rate
Loan.

3.3      Change to Adjusted LIBOR Rate. The definition of the term "Adjusted
LIBOR Rate" appearing in Section 1.1 of the Credit Agreement is amended in its
entirety to read as follows:

1.1      "Adjusted LIBOR Rate" means, for any LIBOR Rate Loan, the higher of (i)
the LIBOR Rate for the applicable Interest Period plus the LIBOR Margin, or (ii)
3.5% per annum.

3.4      LIBOR Margin. The definition of the term "LIBOR Margin" appearing in
Section 1.55 of the Credit Agreement is amended in its entirety to read as
follows:

1.55    "LIBOR Margin" means the margin determined in accordance with the
following:

 

8

 



--------------------------------------------------------------------------------

 

Pricing
Level

Ratio of Funded

Debt to EBITDA

LIBOR Margin

I

≥ 3.5 to 1

4.50%

II

≥ 3.0 to 1 but <3.5 to 1

3.50%

III

≥ 2.0 to 1 but <3.0 to 1

3.00%

IV

≥ 1.0 to 1 but <2.0 to 1

2.50%

V

<1.0 to 1

2.00%

 

The LIBOR Margin shall be determined in accordance with the foregoing table
based on the ratio of Funded Debt to EBITDA as reflected in the then most recent
financial statements delivered pursuant to Section 8.9.1 or 8.9.2 hereof.
Adjustments, if any, to the LIBOR Margin shall be effective five (5) Business
Days after the Borrower delivers the financial statements required to be
delivered pursuant to Section 8.9.1 or 8.9.2, as applicable, and the Compliance
Certificate required to be delivered pursuant to Section 8.9.4. If the Borrower
fails to timely deliver the financial statements and Compliance Certificate to
the Agent, then the LIBOR Margin shall be at Pricing Level I until five (5)
Business Days after such financial statements and Compliance Certificate are so
delivered. The Borrower confirms that, as of the Effective Date, Pricing Level
IV is in effect. Nothing contained in the foregoing table shall be deemed to
waive or modify any of the consequences of any failure by the Borrower to comply
with Section 10.1 of this Agreement.

3.5      Change to Agency Fee. Section 2.15 of the Credit Agreement is amended
to read in its entirety as follows:

2.15    Agency Fee. Borrower shall pay to Agent, for Agent’s sole account, an
annual agency fee, payable on each anniversary date hereof. The amount of the
agency fee due on any anniversary date shall be equal to 0.05% of the sum of (i)
the aggregate Commitments of the Banks under the Revolving Line as of such
anniversary date, (ii) the aggregate Commitments of the Banks under Construction
Loan #2 as of such anniversary date (or, if the obligation of the Banks to make
Advances under Construction Loan #2 has expired or been terminated, the
aggregate outstanding principal balance of Construction Loan #2 as of such
anniversary date), and (iii) the aggregate outstanding principal balance of the
Term Loan A, the Term Loan B and the Construction Loan.

4.          MODIFICATION TO FINANCIAL COVENANTS.

 

4.1     Funded Debt to EBITDA Ratio. Section 10.1 of the Credit Agreement is
amended in its entirety to read as follows:

10.1.   Funded Debt to EBITDA. Maintain, tested on the last day of each fiscal
quarter, a ratio of (i) Funded Debt of Borrower as of the last

 

9

 



--------------------------------------------------------------------------------

day of such fiscal quarter to (ii) EBITDA for the four (4) consecutive fiscal
quarters of Borrower then ended, not greater than 3.25 to 1.

 

4.2     Capital Expenditures. Section 10.4 of the Credit Agreement is amended in
its entirety to read as follows:

10.4.   Capital Expenditures. Not make expenditures for fixed or capital assets
in any fiscal year of Borrower (excluding expenditures financed hereunder) in
excess of $3,500,000.

5.          OTHER CHANGES TO CREDIT AGREEMENT.

 

5.1     Definition of Pro Rata Share. The definition of the term "Pro Rata
Share" appearing in Section 1.82 of the Credit Agreement is amended in its
entirety to read as follows:

 

1.82    "Pro Rata Share" means, with respect to each Bank, (i) with respect to
the Revolving Line, the Construction Loan and Construction Loan #2, the
percentage of the total Commitments set forth opposite the name of such Bank in
the table below, as such percentage may be adjusted from time to time in the
event of any assignment of the Commitments or the Notes, and (ii) with respect
to the Term Loan A and the Term Loan B, the percentage of each of such Loans
that is owing to such Bank, as such percentage may be adjusted from time to time
in the event of any assignment of the Notes.

 

Bank

Pro Rata Share

Bank of Oklahoma, N.A.

56.33803%

Commerce Bank, N.A.

43.66197%

 

5.2     Notice Addresses. The notice addresses in Section 14.3 of the Credit
Agreement are hereby amended to delete any requirement for a copy of notices to
Bank of Oklahoma, N.A. to be sent to its counsel and to delete the reference to
BancFirst.

 

6.          CONDITIONS PRECEDENT.

 

6.1     Conditions to Effectiveness. This Amendment shall be effective as of the
Effective Date, but only when each of the following conditions precedent has
been satisfied:

 

6.1.1   Execution of Documents. The following documents shall have been executed
by the appropriate parties thereto and delivered to the Agent and the Banks, all
in form and substance satisfactory to the Agent and the Banks (collectively, the
"Amendment Documents"):

 

10

 



--------------------------------------------------------------------------------

(a)      this Amendment;

 

(b)      the Construction Notes #2;

 

(c)      the Replacement Line Notes; and

 

(d)      the Mortgage Amendment.

 

6.1.2   Resolutions. The Agent shall have received true and correct copies of
the resolutions adopted by the board of directors of the Borrower duly
authorizing the execution, delivery and performance of the Amendment Documents.

 

6.1.3   Incumbency Certificate. The Agent shall have received a current
incumbency certificate, executed by a Secretary or Assistant Secretary of the
Borrower, which shall identify by name and title and bear the signatures of the
authorized officers of the Borrower authorized to sign Loan Documents and to
submit Advance Requests.

 

6.1.4   Closing Certificate. The Agent shall have received a certificate of the
chief financial officer of the Borrower, dated the Effective Date, stating that,
to the best of his knowledge, after due investigation, all representations and
warranties of the Borrower contained in the Credit Agreement and this Amendment
are true and correct in all material respects as of the Effective Date and that
no Event of Default exists as of the Effective Date.

 

6.1.5   Legal Matters. All legal matters incident to this Amendment shall be
satisfactory to the Agent and the Banks and their respective counsel.

 

6.2      Conditions to Initial Advance under Construction Loan #2. The
obligation of the Banks to make the initial Advance under Construction Loan #2
is subject to the Borrower's satisfaction of the following conditions precedent
prior to or simultaneously with the making of such Advance (in addition to those
set forth in Section 1.4 of this Amendment):

 

6.2.1   Title and Mortgage. The Borrower shall have acquired good and marketable
title to the Additional Land, free and clear of all Liens (other than matters
disclosed in the title commitment to be delivered pursuant to Section 6.2.3(b)
hereof and accepted by the Agent).

 

6.2.2   Additional Mortgage. The Borrower shall have executed, acknowledged and
delivered the Additional Mortgage, in recordable form, to the Agent.

 

11

 



--------------------------------------------------------------------------------

6.2.3   Deliveries to the Agent. The Agent shall have received the following
items with respect to the Additional Mortgaged Property, all at the sole cost of
the Borrower:

 

(a)       Survey. A pre-construction ALTA/ASCM pin survey (the "Survey") of the
Additional Land, certified to the Banks and prepared by a licensed civil
engineer or surveyor satisfactory to the Agent. The Survey shall (i) include a
legal description for the Additional Land; (ii) locate all property corners by
"pin," (iii) locate the perimeter of the Additional Land and the footprint of
the Distribution Facility, (iv) locate any existing improvements (e.g., water,
gas, electric and sewer lines, walks, alleys and drives); (v) locate and
identify (by reference to book and page number and/or instrument of record) all
easements, rights of way, setback lines and other matters affecting the Land set
forth in the title commitment to be delivered pursuant to Section 6.2.3(b)
below, (vi) show other physical matters affecting the title and use of the
Additional Land required by the Agent and the title insurance company issuing
the title policy, and (vii) otherwise be in form and substance satisfactory to
the Agent.

 

(b)       Title Policy. A satisfactory title commitment in favor of the Agent,
issued by a title insurer and agent satisfactory to the Agent, committing to
issue an ALTA form mortgagee title insurance policy ("Title Policy") insuring
that the Borrower has good and marketable title in fee simple to the Additional
Mortgaged Property and that the Additional Mortgage creates a valid and
enforceable first priority Lien on the Additional Mortgaged Property, containing
only such exceptions as are acceptable to the Agent and including the following
additional endorsements: Survey (CLTA 116), Comprehensive (ALTA 9), Access (ALTA
17), and Single Tax Parcel (ALTA 18). The Title Policy will be subject to the
following additional requirements: (i) the insured policy amount must be at
least $6,720,000, (ii) the legal description of the Additional Mortgaged
Property must be identical to the description of the property identified in the
Survey; (iii) the legal description must show as separately insured parcels any
off-premises easements that benefit the Additional Mortgaged Property; (iv) the
Title Policy must list and identify by reference to book and page number all
easements, rights of way and other instruments or matters affecting title to the
Additional Mortgaged Property or any off-premises easements that benefit the
Additional Mortgaged Property; (v) legible copies of all instruments affecting
title to the Additional Mortgage Property must be submitted with the title
commitment; (vi) the "standard" exceptions regarding (A) matters which a survey
would disclose, (B) mechanics', laborers' and materialmen's liens, (D)
possessory interests, and (D) all requirements, must be deleted prior to the
initial Advance under Construction Loan #2; and (vii) the Title Policy must not
include the so-called "creditors' rights exclusion."

 

12

 



--------------------------------------------------------------------------------

(c)       Flood Hazard. Evidence satisfactory to the Agent that the Additional
Mortgaged Property is not located in an area designated by the Secretary of
Housing and Urban Development as an area having special flood or mudslide
hazards, and that flood hazard insurance is not required for the Loans pursuant
to the terms of any law, rule or regulation governing the Lender's activities.

 

(d)       Environmental Assessment. Phase I and Phase II environmental
assessment reports covering the Additional Mortgaged Property prepared by an
environmental engineering firm acceptable to the Agent and in form, scope and
substance satisfactory to the Agent, together with a reliance letter from the
environmental engineering firm authorizing the Banks to rely upon such reports.

 

(e)       Permits. Copies of all permits required for the construction of the
Distribution Facility.

 

(f)        Construction Contract. A copy of the Construction Contract, which
shall be in form, scope and substance satisfactory to the Agent.

 

6.2.4   Plans. The Borrower shall have obtained approval of the Plans from the
Agent, the Contractor and all applicable Governmental Authorities, and the
Contractor shall have certified to the Agent that the Plans comply with the
substantive requirements contained in the restrictive covenants affecting the
Additional Mortgaged Property. Following approval by the Agent, the Plans shall
not be substantially changed without the prior written consent of the Agent.
Regardless of its review and approval of the Plans, the Agent shall have no
responsibility, obligation or liability to the Borrower or any other Person
based on, arising from or relating to any such review or approval, and the
Borrower shall at all times have exclusive control over its work on the
Distribution Facility and sole responsibility for compliance with all
Governmental Requirements, covenants, restrictions, easements and other matters
which control, burden or apply to or otherwise affect the Additional Mortgaged
Property and/or the Distribution Facility.

 

6.2.5   Project Budget. The Borrower shall have submitted the Project Budget to
the Agent for its review and approval.

 

6.2.6   Assignment of Construction Contract. The Borrower shall have provided to
the Agent an "Assignment of Construction Contract with Joinder and Consent of
General Contractor," in form mutually acceptable to the Borrower and the Agent,
signed by the Borrower and acknowledged by the Contractor.

 

6.2.7   No Event of Default. No Event of Default shall have occurred and be
continuing as of the date the Advance is requested to be made.

 

13

 



--------------------------------------------------------------------------------

6.3     Conditions to Subsequent Advances under Construction Loan #2. The
obligation of the Banks to make Advances under Construction Loan #2 subsequent
to the initial Advance is subject to the Borrower's satisfaction of the
following conditions precedent (in addition to those set forth in Sections 1.4
and 6.2 of this Amendment):

 

6.3.1   Title Insurance Policy Endorsement. If the Agent determines it to be
reasonably necessary or advisable, the Agent shall have received a "date-down"
endorsement to the Title Policy dated effective the date of the requested
Advance, stating that the effective date of the Title Policy is extended to the
date of the applicable endorsement, and showing a state of facts reasonably
acceptable to the Agent including, but not limited to, a showing that no claim
for mechanics' and materialmen's liens has been filed against the Additional
Mortgaged Property. Such endorsement must have the effect of increasing the
coverage of the Title Policy by an amount equal to the Advance then being made,
if the Title Policy does not by its terms automatically provide for such
increase.

 

6.3.2   No Event of Default. No Event of Default shall have occurred and be
continuing as of the date the Advance is requested to be made.

 

7.          REPRESENTATIONS AND WARRANTIES.

 

7.1      Reaffirmation. The Borrower confirms that all representations and
warranties made by it in the Credit Agreement are, and on the Effective Date
will be, true and correct. All representations and warranties of the Borrower
contained in the Credit Agreement are hereby remade and restated as the date
hereof and shall survive the execution and delivery of this Amendment.

 

7.2     Additional Representations and Warranties. The Borrower further
represents and warrants to the Agent and the Banks that:

 

7.2.1   Authorization. The Borrower has all corporate power and authority and
has been duly authorized to execute, deliver and perform its obligations under
the Amendment Documents, the Credit Agreement (as amended by this Amendment) and
the Additional Mortgage.

 

7.2.2   Validity, Binding Effect and Enforceability. The Amendment Documents and
the Credit Agreement (as amended by this Amendment) are, and when executed and
delivered to the Agent the Additional Mortgage will be, valid and legally
binding obligations of the Borrower, enforceable in accordance with their
respective terms, except as limited by applicable bankruptcy, insolvency or
other laws affecting the enforcement of creditors' rights generally.

 

7.2.3   No Conflicts. The execution, delivery and performance of the Amendment
Documents and the Additional Mortgage do not and will not (i) conflict with,
result in a breach of the terms, conditions or provisions of, constitute

 

14

 



--------------------------------------------------------------------------------

a default under, or result in any violation of the Borrower's Authority
Documents, or any agreement, instrument, undertaking, judgment, decree, order,
writ, injunction, statute, law, rule or regulation to which the Borrower is
subject or by which the properties of the Borrower (including the Collateral)
are bound or affected, (ii) result in the creation or imposition of any Lien on
any property now or hereafter owned by the Borrower pursuant to the provisions
of any mortgage, indenture, security agreement, contract, undertaking or other
agreement to which the Borrower is a party, other than the Liens in favor of the
Agent created by the Loan Documents, or (iii) require any authorization,
consent, license, approval or authorization of, or other action by, notice or
declaration to, registration with, any Governmental Authority or, to the extent
any such consent or other action may be required, it has been validly procured
or duly taken.

 

7.2.4   Financial Statements. The audited financial statements of the Borrowers
for the fiscal year ended December 31, 2008, and the interim unaudited financial
statements of the Borrower for the three months ended March 31, 2009, copies of
which have been furnished to the Banks, are correct and complete and fairly
reflect the financial position of the Borrower as at the dates thereof and for
the periods then ended. No material adverse change has occurred in the financial
position of the Borrower from the effective dates of such financial statements
to the date hereof.

 

7.2.5   No Litigation. There is no action, suit or other legal proceeding
against or investigation of the Borrower, pending or threatened, which questions
the validity of the Credit Agreement or the Amendment Documents, or which, if
adversely decided, could reasonably be expected to have a material adverse
effect on the business, properties, financial condition or prospects of the
Borrower.

 

8.          MISCELLANEOUS.

 

8.1      Effect of Amendment. The terms of this Amendment shall be incorporated
into and form a part of the Credit Agreement. Except as amended, modified and
supplemented by this Amendment, the Credit Agreement and all other Loan
Documents shall continue in full force and effect in accordance with their
original stated terms, all of which are hereby ratified and reaffirmed in every
respect as of the date hereof. In the event of any irreconcilable inconsistency
between the terms of this Amendment and the terms of the Credit Agreement, the
terms of this Amendment shall control and govern, and the agreements shall be
interpreted so as to carry out and give full effect to the intent of this
Amendment. All references to the "Credit Agreement" appearing in any of the Loan
Documents shall hereafter be deemed references to the Credit Agreement as
amended, modified and supplemented by this Amendment.

 

8.2      Reimbursement of Expenses. The Borrower agrees to pay all reasonable
out-of-pocket expenses, including reasonable attorneys' fees and expenses,
incurred by

 

15

 



--------------------------------------------------------------------------------

the Lender in connection with the preparation of this Amendment and the
documents contemplated hereby, and the consummation of the transactions
contemplated hereby.

 

8.3      Descriptive Headings. The descriptive headings of the several sections
of this Amendment are inserted for convenience only and shall not be used in the
construction of the content of this Amendment.

 

8.4      Governing Law. This Amendment shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of Oklahoma, without regard to its principles of conflicts of laws.

 

8.5      Counterpart Execution. This Amendment may be executed in multiple
counterparts, each of which shall be deemed an original hereof and all of which
shall be but one and the same original instrument. Transmission by facsimile of
an executed counterpart of this Amendment by any party shall be deemed to
constitute due and sufficient delivery of such counterpart and such facsimile
shall be deemed to be an original counterpart of this Amendment.

 

8.6      No Course of Dealing. This Amendment shall not establish a course of
dealing or be construed as evidence of any willingness or commitment on the part
of the Banks to agree to other or future amendments to or modifications of the
Credit Agreement or the terms and conditions applicable to the Loans.

 

8.7.    Further Assurances. The Borrower will immediately execute and deliver to
the Agent and the Banks upon request all such other and further instruments as
may be required or desired by the Banks from time to time in compliance with or
in accomplishment of the covenants and agreements of the Borrower made in this
Amendment and such other instruments and documents referred to or mentioned
herein, all as may be necessary or appropriate in connection therewith.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURES APPEAR ON FOLLOWING PAGES.]

 

 

 

16

 



--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed effective as of the Effective Date.

 

"Borrower"

 

ORCHIDS PAPER PRODUCTS COMPANY

 

By /s/ Keith R. Schroeder

Keith R. Schroeder, Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE

TO

AMENDMENT FOUR TO SECOND AMENDED AND RESTATED AGENTED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

"Banks"

 

BANK OF OKLAHOMA, N.A., as a Bank and as Agent

 

By /s/ Daniel A. Hughes

Daniel A. Hughes, Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE

TO

AMENDMENT FOUR TO SECOND AMENDED AND RESTATED AGENTED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

COMMERCE BANK, N.A.

 

By /s/ Dennis R. Block

Dennis R. Block, Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE

TO

AMENDMENT FOUR TO SECOND AMENDED AND RESTATED AGENTED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

EXHIBIT A

 

Form of Construction Note #2

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT B

 

Form of Mortgage, Assignment of Rents and Leases, Security Agreement and
Financing Statement

 

 

 

 

 

 

 

 